Citation Nr: 0738433	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-42 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to February 
1973 and March 1973 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
bilateral hearing loss due to exposure to loud noise in 
service.

The record shows that the RO, in an unappealed June 1992 
rating decision, denied service connection for bilateral 
hearing loss.  The service medical records reveal that upon 
enlistment the veteran had bilateral hearing loss at the 4000 
hertz frequency.  Upon retirement, service medical records 
show that the veteran had bilateral hearing loss at the 2000, 
3000, and 4000 hertz frequencies.  The RO, in its June 1992 
rating decision, denied the veteran's claim as the condition 
existed prior to entry onto active service with hearing loss 
noted at the time of the entrance examination in January 
1969.  Essentially the same level of hearing loss was noted 
on reentry onto active duty in March 1973 with the level of 
disability essentially unchanged at the time of retirement 
examination in March 1991.  According to the RO, no 
aggravation was shown to have occurred as a result of his 
active service.  

During the course of this appeal, the veteran was not 
provided a notice letter informing him of the bases for the 
prior denial and the evidence needed to reopen this claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As such, the 
Board has no discretion and the claim must, unfortunately, be 
remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
The letter must also state the basis of 
the prior denial (June 1992) and indicate 
what evidence is necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient. 

2.  Thereafter, the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted, 
the AMC should issue a supplemental 
statement of the case and provide the 
veteran and his representative an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





